DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 70 and 71 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 70 and 71 recite carboxylate compounds that fall outside the scope of formula I in claim 86, as they do not possess the required primary, secondary, or tertiary alcohol groups in the R group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Considering Claims 72 and 73:  Claims 72 and 73 recite the limitation "said composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The instant claims contain multiple compositions (i.e. the surface modifying polyol, the resin mixture, the coated lignocellulose material, the final cured panel).  It is not clear which of these compositions is being referred to in the limitation “said composition” and  as such the scope of the claim is indefinite.  For the purpose of further examination, the claim is being interpreted as referring to the surface modifying agent polyol, as in the previous claim set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 86, 66, 68-76, and 79-88 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro et al. (JP 09-111221) in view of Rothacker (US 2001/0005736).
Considering Claims 86, 66, 68-71, 83 :  Akihiro et al. teaches a process comprising preparing an isocyanate adhesive (¶0005) made by mixing an organic polyisocyanate, a polyol, and a metal salt of 
	Akihiro et al. does not teach the fatty acid as being a hydroxyl functional fatty acid.  However, Rothacker teaches hydroxystearic acid as being functional equivalent for stearic acid (¶0055).  Akihiro et al. and Rothacker are analogous art as they are concerned with the same field of endeavor, namely internal mold release agents for polyurethanes.  It would have been obvious to a person having ordinary skill in the art to have substituted hydroxystearic acid for the stearic acid of Akihiro et al., and the motivation to do so would have been, as Rothacker suggests, they are functionally equivalent.  
Considering Claims 72-75:  Akihiro et al. teaches a mold release agent/surface modifying agent comprising a metal salt of an aliphatic carboxylic acid having 8 to 28 carbon atoms (¶0019) and a dispersant that is preferably oxyethylene-oxypropylene block copolymer (¶0020).
	Akihiro et al. does not teach that the block copolymer has hydroxyl groups.  However, Rothacker teaches using surfactants made from oxyethylene-oxypropylene copolymers having a functionality of 2 and a molecular weight of 250 to 6000 (¶0041) for fatty acid materials.  Akihiro et al. and Rothacker are analogous art as they are concerned with the same field of endeavor, namely internal mold release agents for polyurethanes.  It would have been obvious to a person having ordinary skill in the art to have used the surfactant of Rothacker in the composition of Akihiro et al., and the motivation to do so would have been, as Rothacker suggests, it is a suitable surfactant for fatty acid materials.  
Akihiro et al. is silent towards the relative amounts of metal salt of fatty acid and the surfactant.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the amounts of metal salt of fatty acid and the surfactant through routine experimentation, and the motivation to do so would have been, to stabilize the metal salt of the fatty acid in the emulsion.  
Considering Claim 76:  Akihiro et al. teaches the polyol as preferably being glycerol (¶0016).
Considering Claim 79:  Akihiro et al. teaches the isocyanate as being diphenylmethane diisocyanate (¶0027).
Considering Claim 80:  The PMDI is optional in claim 79, and therefore further limiting the optional component does not provide patentability to the claim.
Considering Claims 81 and 82:  Akihiro et al. teaches the ratio of metal salt of the fatty acid and isocyanate as being 30/70 in an example (¶0030).
Considering Claims 84, 85, 87, and 88:  Akihiro et al. teaches blending the adhesive with wood chips/lignocellulose material and pressing the mixture to form a particle board panel (¶0027).

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro et al. (JP 09-111221) in view of Rothacker (US 2001/0005736) as applied to claim 86 above, and further in view of Fiorelli et al. (Materials Research, 2016, 16(2), 439-446).
Considering Claim 77:  Akihiro et al. and Rothacker collectively teach the process of claim 86 as shown above.
	Akihiro et al. does not teach the polyol as being from the claimed group.  However, Fiorelli et al. teaches using castor oil as the polyol in an isocyanate adhesive in the production of particleboard (Abstract).  Akihiro et al. and Fiorelli et al. are analogous art as they are concerned with the same field of endeavor, namely isocyanate adhesives for particleboard.  It would have been obvious to a person having ordinary skill in the art to have used the castor oil of Fiorelli et al. in the adhesive of Akihiro et al., and the motivation to do so would have been, as Fiorelli et al. suggests, it is a sustainable product with a low processing temperature (pg. 440).

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that Akihiro et al. does not teach mixing the isocyanate, polyol, and metal carboxylate prior to spraying onto the lignocellulose material is not persuasive.  Akihiro et al. teaches a process comprising preparing an isocyanate adhesive (¶0005) made by mixing an organic polyisocyanate, a polyol, and a metal salt of an aliphatic carboxylic acid in an in-line mixer (¶0022) and spraying the mixture onto a lignocellulosic material to form a mat of treated lignocellulosic material (¶0022).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767